Citation Nr: 0942855	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes, 
based on individual employability, effective from April 16, 
1996 through May 26, 2003.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969 and from November 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs 
RO.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran avers that he is entitled to TDIU from April 1996 
to May 27, 2003, when he was assigned a total schedular 
rating for PTSD.  The Board finds that VA has not fulfilled 
its duty to assist with regard to the claim.  First, the 
evidence of record contains a December 1998 VA mental 
disorder review examination report.  Unfortunately, the copy 
of the report in the claims file is incomplete because it 
only contains one page.  At the bottom of page one of the 
report, it is noted "continued on next page".  In addition, 
no diagnosis is noted on the report.  

Second, the claims file contains evidence that the Veteran 
was incarcerated during a portion of the time period on 
appeal.  Correspondence from "South Bend Work Release 
Center", received by VA in February 2004, reflects that the 
Veteran was in jail from June 2001 until May 2002, when he 
was transferred to the Department of Corrections.  The Board 
notes that during this time, in November 2001, the Veteran 
attended a VA examination at a VA facility, and therefore it 
is possible that he was not incarcerated full time.  
According to a VA computer print out, the Veteran was 
incarcerated from May 2002 to October 2002.  A handwritten 
note on the print out reflects that he was on "work 
release".  In correspondence dated in November 2001, the 
Veteran avers that he was a cement finisher by trade and was 
unable to work due to a hand disability.  The Veteran was 
denied entitlement to service connection for a hand 
disability in November 2001.  Because the Veteran is now 
claiming that he was unemployable by reason of his service 
connected PTSD, the Board finds that any work release, jail, 
or prison records regarding the Veteran's mental condition 
and work status would be useful in helping the Board obtain a 
more complete picture of the Veteran's disability; therefore, 
the RO should make an attempt to obtain them. 

In correspondence dated in June 2003, VA notified the Veteran 
that he may be entitled to compensation at the 100 percent 
rate if he was unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities, and requested him to complete and return a 
provided VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The correspondence 
was deficient in that it did not provide the Veteran with 
complete notice regarding the evidence necessary to 
substantiate his claim, or his and VA's respective duties for 
obtaining such evidence.  In addition, it not include the 
criteria for assignment of an effective date, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran, and his attorney, 
complete VCAA notice which includes an 
explanation of the information and 
evidence needed to substantiate a claim 
for TDIU, and the respective duties of the 
Veteran and VA.  Include notification of 
the criteria for consideration in the 
assignment of an effective date for an 
award of benefits, in accordance with the 
guidelines of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Contact the Veteran and request him to 
complete and return a provided VA Form 21- 
4142, Authorization and Consent to Release 
Information, for any facilities in which 
he was incarcerated from April 1996 to May 
2003, to include the "Miami Correctional 
Level 1 Facility, and the "South Bend 
Work Release Center".  

After securing any necessary authorization 
or medical releases, the AOJ should 
request and associate with the claims 
file, all reports of assessment of the 
Veteran's mental status at all facilities 
identified in which he was incarcerated 
from April 1996 to May 2003, to include 
the "Miami Correctional Level 1 Facility, 
and the "South Bend Work Release 
Center," and all sources identified whose 
records have not previously been secured.  
Notify the Veteran that he may obtain the 
evidence himself and send it to VA.  If 
these records are not obtainable, the AOJ 
should state the attempts made and the 
reasons why the records were not obtained.

3.  The AOJ should request all pages (to 
include from page 2 forward) of a December 
1998 VA mental disorder review examination 
report, for which only page one is 
currently of record.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of TDIU on 
appeal.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his attorney with 
an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


